244 P.3d 923 (2010)
239 Or. App. 594
In the Matter of N. S., a Child.
DEPARTMENT OF HUMAN SERVICES, Petitioner-Respondent,
v.
J.S., Appellant.
In the Matter of G.S., a Child.
Department of Human Services, Petitioner-Respondent,
v.
J.S., Appellant.
99520J, 99521J; Petition Nos. 99520J05, 99521J05; A145978 (Control), A145979.
Court of Appeals of Oregon.
Submitted November 02, 2010.
Decided December 15, 2010.
Peter Gartlan, Chief Defender, and Shannon Flowers, Deputy Public Defender, Appellate Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Greg Rios, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and ORTEGA, Judge, and SERCOMBE, Judge.
PER CURIAM.
In this juvenile dependency case, mother appeals a judgment changing the permanency plan for her two children from reunification to guardianship. She contends that the juvenile court erred in entering the permanency judgment because the judgment does not include the findings required by ORS 419B.476(5). The Department of Human Services concedes that the juvenile court erred in failing to include statutorily required findings in the judgment and that the case should be reversed and remanded. See, e.g., Dept. of Human Services v. L.P.H., 235 Or.App. 69, 70-71, 230 P.3d 75 (2010) (reversing and remanding entry of permanency judgment that did not include required findings). Mother objects to a remand, arguing that, because ORS 419B.476(5) requires the entry of a permanency judgment within 20 days of the permanency hearing, allowing the juvenile court to make findings on remand would allow it to enter judgment well after the deadline. We reject mother's argument. It is undisputed that the permanency judgment in this case was entered within the 20-day period. The timeliness of the judgment therefore is not at issue in this appeal.
Reversed and remanded.